474 So.2d 622 (1985)
Gary Lynn JORDAN
v.
STATE of Mississippi.
No. 55662.
Supreme Court of Mississippi.
August 21, 1985.
Herman F. Cox, Gulfport, for appellant.
Edwin Lloyd Pittman, Atty. Gen. by Charles W. Maris, Jr., Sp. Asst. Atty. Gen., Jackson, for appellee.
Before PATTERSON, DAN M. LEE and SULLIVAN, JJ.
SULLIVAN, Justice, for the Court:
Gary Lynn Jordan was convicted in the Circuit Court of Harrison County of uttering forgery. He was sentenced as an habitual offender under the auspices of Mississippi Code Annotated § 99-19-81 (Supp. 1984), and sentenced to serve fifteen years without hope of parole in the custody of the Department of Corrections.
The appeal raises no assignments of error justifying discussion and it is unnecessary that we restate our well established rules of law.
Under the authority of Morea v. State, 329 So.2d 527 (Miss. 1976), the conviction and sentence are affirmed.
AFFIRMED.
PATTERSON, C.J., WALKER and ROY NOBLE LEE, P.JJ., and HAWKINS, DAN M. LEE, PRATHER, ROBERTSON and ANDERSON, JJ., concur.